Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,311,570, (see Table below). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application recite common subject matter with the patent claim 1
Whereby claim 1 of the instant application, which recites the open-ended transitional phrase “comprising”, do not preclude the additional elements recited by the patent claim 1, and
Whereby the elements of claim 1 of the instant application are fully anticipated by the patent claim 1 of the instant application.
Instant Application
US Patent 10,311,570
1. A mobile device to provide a medical image-based distortion correction mechanism, wherein the device is configured to: 

capture a digital copy of the medical image with a camera component in response to a first user action, wherein the medical image is displayed by a display device; 

identify one or more distortions associated with the digital copy by processing the digital copy with one or more deep neural network (DNN) models; 

determine a manual correction description to correct the one or more distortions in relation to the camera component and the medical image; and 

provide a notification to manually adjust camera component to recapture the digital copy according to the manual correction description to a user, wherein the notification includes the manual correction description.

Note: the limitation: “manual adjust camera component” of the instant claim 1 is equivalent to limitation of the patent claim 6: “wherein the manual correction description includes a suggestion to adjust a focus associated with the camera component”.

1. A mobile device to provide a medical image-based distortion correction mechanism, wherein the device is configured to: 

capture a digital copy of the medical image with a camera component in response to a first user action, wherein the medical image is displayed by a display device; 

identify one or more distortions associated with the digital copy by processing the digital copy with one or more deep neural network (DNN) models; 

determine a manual correction description to correct the one or more distortions in relation to the camera component and the medical image; 

provide a notification to recapture the digital copy to a user, wherein the notification includes the manual correction description; and 

in response to a second user action to correct the one or more distortions or a failure to detect the user execute one or more manual corrections associated with the one or more distortions within a time period, 

correct the one or more distortions within the digital copy, and 

provide the corrected digital copy to the user.

6. The mobile device of claim 1, wherein the device is further configured to: identify a moiré pattern within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the moiré pattern, wherein the manual correction description includes a suggestion to adjust a focus associated with the camera component.


2. The mobile device of claim 1, wherein the device is further configured to: determine an input image set of the one or more DNN models comparable to the digital copy, wherein the one or more DNN models include an output image set correlated to the input image set; determine one or more variances between the output image set and the digital copy; and designate the one or more variances as the one or more distortions.
2. The mobile device of claim 1, wherein the device is further configured to: determine an input image set of the one or more DNN models comparable to the digital copy, wherein the one or more DNN models include an output image set correlated to the input image set; determine one or more variances between the output image set and the digital copy; and designate the one or more variances as the one or more distortions.

3. The mobile device of claim 2, wherein the output image set includes one or more distortion corrections applied to the input image set.
3. The mobile device of claim 2, wherein the output image set includes one or more distortion corrections applied to the input image set.

4. The mobile device of claim 1, wherein the device is further configured to: identify a glare effect within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the glare effect, wherein the manual correction description includes a suggestion to move the camera component in relation to the display device to remove or minimize the glare effect.

4. The mobile device of claim 1, wherein the device is further configured to: identify a glare effect within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the glare effect, wherein the manual correction description includes a suggestion to move the camera component in relation to the display device to remove or minimize the glare effect.

5. The mobile device of claim 1, wherein the device is further configured to: identify a reflection effect within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the reflection effect, wherein the manual correction description includes a suggestion to move the camera component closer or away from the display device to remove or minimize the reflection effect.
5. The mobile device of claim 1, wherein the device is further configured to: identify a reflection effect within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the reflection effect, wherein the manual correction description includes a suggestion to move the camera component closer or away from the display device to remove or minimize the reflection effect.

6. The mobile device of claim 1, wherein the device is further configured to: identify a moire pattern within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the moire pattern, wherein the manual correction description includes a suggestion to adjust a focus associated with the camera component.
6. The mobile device of claim 1, wherein the device is further configured to: identify a moiré pattern within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the moiré pattern, wherein the manual correction description includes a suggestion to adjust a focus associated with the camera component.

7. The mobile device of claim 1, wherein the device is further configured to: identify a geometric distortion within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the geometric distortion, wherein the manual correction description includes a suggestion to adjust a focus associated with the camera component.
7. The mobile device of claim 1, wherein the device is further configured to: identify a geometric distortion within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the geometric distortion, wherein the manual correction description includes a suggestion to adjust a focus associated with the camera component.

8. The mobile device of claim 1, wherein the device is further configured to: identify a noise within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the noise, wherein the manual correction description includes a suggestion to adjust a lighting associated with the display device.
8. The mobile device of claim 1, wherein the device is further configured to: identify a noise within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the noise, wherein the manual correction description includes a suggestion to adjust a lighting associated with the display device.

9. The mobile device of claim 1, wherein the device is further configured to: identify a light exposure issue within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the light exposure issue, wherein the manual correction description includes a suggestion to adjust a lighting associated with the display device.
9. The mobile device of claim 1, wherein the device is further configured to: identify a light exposure issue within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the light exposure issue, wherein the manual correction description includes a suggestion to adjust a lighting associated with the display device.

10. The mobile device of claim 1, wherein the device is further configured to: identify a motion blur within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the motion blur, wherein the manual correction description includes a suggestion to steady a grip on the camera component while recapturing the digital copy.
10. The mobile device of claim 1, wherein the device is further configured to: identify a motion blur within the digital copy as one of the one or more distortions; and determine the manual correction description associated with the motion blur, wherein the manual correction description includes a suggestion to steady a grip on the camera component while recapturing the digital copy.




Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of US Patent 10,311,570 in view of Mukunashi, (US-PGPUB 2016/0261784)

In regards to claim 11, Claim 11 of US Patent 10,311,570, while disclosing the limitations of the instant claim 11, does not expressly disclose manually adjusting camera component.
Mukunashi discloses the manually adjusting camera component, (Par. 0035, a user changes a direction of the camera 100 by panning thereof)
It is desirable to reduce image blur. Mukunashi approach, where changing a direction of the camera, is to achieve this goal. Therefore, it would have been obvious to a person of ordinary skill in the art, to change a direction of the camera by panning, as though by Mukunashi, in order to reduce blur of the object image, (Par. 0035).

In regards to claim 12, Claim 12 of US Patent 10,311,570, while disclosing the limitations of the instant claim 12, does not expressly disclose manually adjusting camera component.
Mukunashi discloses the manually adjusting camera component, (Par. 0035, a user changes a direction of the camera 100 by panning thereof)
It is desirable to reduce image blur. Mukunashi approach, where changing a direction of the camera, is to achieve this goal. Therefore, it would have been obvious to a person of ordinary skill in the art, to change a direction of the camera by panning, as though by Mukunashi, in order to reduce blur of the object image, (Par. 0035).




Allowable Subject Matter
Claims 1-12 would be allowable either by amending claims at issue, or by timely filing terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), to overcome the nonstatutory double patenting rejection, set forth in this Office action.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“determine a manual correction description to correct the one or more distortions in relation to the camera component and the medical image; and provide a notification to manually adjust camera component to recapture the digital copy according to the manual correction description to a user, wherein the notification includes the manual correction description”

The relevant prior art of record, Mailhe et al (US-PGPUB 2017/0372193) discloses the acquiring medical image (see at least: Fig. 2, step 30, and Paragraphs 0019, 0022); identify one or more distortions associated with the medical image by determining a likelihood that the image having the distortion with a deep generative machine-learnt model, (see at least: Paragraphs 0007, 0030, and Fig. 2, step 32), and correcting the one or more distortions within the medical image, (see at least: Para 0044, Fig. 2, step 34), and provide the corrected medical image to the user, (Para 0061, Fig. 2, step 38, transmitting the corrected image to the user). However, while disclosing the identifying one or more distortions associated with the medical image with the deep generative machine-learnt model, and correcting the one or more distortions within the medical image; Mailhe fails to teach or suggest the determining a manual correction description to correct the one or more distortions in relation to the camera component and the medical image; and providing a notification to manually adjust camera component to recapture the digital copy according to the manual correction description to a user, wherein the notification includes the manual correction description.

A further prior art of record, Abe et al (US-PGPUB 2013/0028488) discloses the acquiring biometric image, and identifying one or more distortion associated with the captured image, (Para 0025), and providing notification to the user to re-capture the image (S106 in Fig. 1, and Para 0103), and correcting the detected distortion within the image, (see at least: Para 0112). However, while disclosing the identifying one or more distortion associated with the captured image, and the providing notification to the user to re-capture the image, Abe et al fails to teach or suggest the determining a manual correction description to correct the one or more distortions in relation to the camera component and the medical image; and providing a notification to manually adjust camera component to recapture the digital copy according to the manual correction description to a user, wherein the notification includes the manual correction description

Another prior art of record, Hanihara (US Patent 6,646,760) discloses the acquiring image; performing an initial distortion correction by processing the image, and displaying the processed image on the monitor 20, to check if it has been appropriately corrected to eliminate the various distortions, and If the correction of the picture is found necessary, the operator looks at the menu on the monitor screen and selects MANUAL CORRECT so as to perform manual correction of the distortion; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claim 11, claim 11 recites substantially similar limitations as set forth in claim 1. As such, claim 11 is in condition for allowance for at least similar reasons as stated above.

Regarding claim 12, claim 12 recites substantially similar limitations as set forth in claim 1. As such, claim 12 is in condition for allowance for at least similar reasons as stated above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            11/10/2022